                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION



 TIMOTHY BLAND                                 *
                             PLAINTIFF         *
                                               *
 V.                                            *
                                               *         CASE NO. 4:17CV00705 SWW
                                               *
 UNION PACIFIC RAILROAD                        *
 COMPANY                                       *
                    DEFENDANT                  *
                                               *


                                          ORDER

       In this employment dispute, Timothy Bland (“Bland”) claims that his former

employer, Union Pacific Railroad Company (“Union Pacific”), discriminated against him

because of his disability in violation of the Americans with Disabilities Act (“ADA”), 42

U.S.C. '' 12101, et seq. Before the Court is Union Pacific’s motion to stay the

proceedings pending the outcome of a related class action in which Bland is a putative

class member [ECF No. 21], Bland’s response in opposition [ECF No. 22], and Union

Pacific’s reply [ECF No. 24]. After careful consideration, and for reasons that follow, the

motion is denied.

       Bland alleges that Union Pacific required him to undergo a color vision test after

he had worked for the company as a locomotive engineer for seventeen years. Based on

the test results, Union Pacific restricted Bland from working as an engineer or on any job

that required accurate color identification of signal lights. Bland alleges that he has a rare

                                              1
form of colorblindness that allows him to distinguish colors but causes him to have a

different-than-normal perception of color. According to Bland, his condition does not

affect his ability to work as an engineer, and his doctors agreed that he could return to

work. Bland further alleges that after Union Pacific removed him from the engineer

position, he applied for virtually every job that Union Pacific had available in the United

States, including jobs for which color vision is not required, but he was denied

employment.

         In Harris v. Union Pacific Railroad Company, Case No. 8:16CV00381 JFB-SMB

(D. Neb), the United States District Court for the District of Nebraska certified a class

action against Union Pacific, charging disability discrimination in violation of the ADA.1

It is undisputed that Bland is listed as a putative plaintiff in Harris,2 but it is far from

clear that this case and Harris involve similar factual and legal questions such that

concurrent litigation would present a danger of inconsistent results or duplicated judicial

effort. Additionally, after Union Pacific filed its motion to stay this case, the Eighth

Circuit granted Union Pacific’s petition for permission to appeal the order granting class

certification in Harris, and the parties agreed to stay proceedings in the District Court of

Nebraska pending appeal.




1
  ECF No. 21-1. The order granting class certification states that Union Pacific implemented a company-wide,
fitness-for-duty program that required employees to self-report specifically-enumerated health conditions, including
but not limited to certain vision-related conditions or events. The order granting class certification states that
employees who self-reported the health conditions were “were pulled from their jobs . . . , evaluated, and then
excluded from their positions . . even though they had no trouble fulfilling the essential functions of their jobs.”
2
  Bland indicates that he will opt out of the Harris class, which the District Court of Nebraska certified under Rules
23(b)(2) and 23(b)(3). The Court notes that Rule 23(b) provides no opportunity for (b)(2) class members to opt out.

                                                          2
IT IS THEREFORE ORDERED that the motion to stay [ECF No. 21] is DENIED.

IT IS SO ORDERED THIS 27TH DAY OF JUNE, 2019.


                                    /s/Susan Webber Wright
                                    UNITED STATES DISTRICT JUDGE




                                3
